        Case 2:18-cv-02549-JDP Document 40 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COLEMAN KENYATTA SMITH, Jr.                       Case No. 2:18-cv-02549-JDP (PC)
12                        Plaintiff,                    ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13            v.                                        FAILURE TO PROSECUTE AND FAILURE
                                                        TO COMPLY WITH LOCAL RULES
14    J. GROVE, et al.,
                                                        ECF No. 37
15                        Defendants.
                                                        RESPONSE DUE WITHIN TWENTY-ONE
16                                                      DAYS
17

18           On July 30, 2021, defendants a motion for summary judgment. ECF No. 37. To date,

19   plaintiff has not filed a response.

20           In cases where a party is incarcerated and proceeding without counsel, a responding party

21   is required to file an opposition or statement of non-opposition not more twenty-one days after the

22   date the motion is served. E.D. Cal. L.R. 230(l). Failure “to file an opposition or to file a

23   statement of no opposition may be deemed a waiver of any opposition to the granting of the

24   motion and may result in the imposition of sanctions.” Id.

25           To manage its docket effectively, the court imposes deadlines on litigants and requires

26   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute

27   or failure to comply with its orders or local rules. See Fed. R. Civ. P. 41(b); Hells Canyon Pres.

28   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856 F.2d 1439,
                                                        1
        Case 2:18-cv-02549-JDP Document 40 Filed 09/16/21 Page 2 of 2


 1   1440-41 (9th Cir. 1988). Involuntary dismissal is a harsh penalty, but a district court has a duty to

 2   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

 3   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 4            Plaintiff will be given a chance to explain why the court should not dismiss the case for

 5   his failure to timely file an opposition or statement of non-opposition to defendants’ motion.

 6   Plaintiff’s failure to respond to this order will constitute a failure to comply with a court order and

 7   will result in a recommendation that this action be dismissed. Accordingly, plaintiff is ordered to

 8   show cause within twenty-one days why this case should not be dismissed for failure to prosecute

 9   and for failure to comply with the court’s local rules. Should plaintiff wish to continue with this

10   lawsuit, he shall, within twenty-one days, file an opposition or statement of opposition to

11   defendants’ motion.

12
     IT IS SO ORDERED.
13

14
     Dated:      September 16, 2021
15                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
